Case 2:20-bk-10264-ER   Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04   Desc
                         Main Document     Page 1 of 8
Case 2:20-bk-10264-ER   Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04   Desc
                         Main Document     Page 2 of 8
Case 2:20-bk-10264-ER   Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04   Desc
                         Main Document     Page 3 of 8




                        EXHIBIT 1
       Case 2:20-bk-10264-ER                  Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04                                Desc
                                               Main Document     Page 4 of 8




                                                            470 Maylin Street
                                                           Pasadena, CA 91105
                                                                (EIN: XX-XXXXXXX)
                                                                  (716) 868-8483

Invoice #: 113020                                                                                                         December 2, 2020

450 S. Western, LLC
c/o Joshua Park
450 S. Western Ave. #101
Los Angeles, CA 90020

Invoice for Chief Restructuring Officer (CRO) Services for the period ended 11/30/20:
For professional services rendered as the Chief Restructuring Officer of 450 S. Western, LLC. CRO Services include meetings,
emails, phone conversations and correspondence with attorneys, lenders, financial advisors, brokers, prospective buyers and others as
required to meet the restructuring and operating needs of the company in accordance with the Engagement Agreement effective
December 27, 2019.



                                                                                                                Hours          Fees

Richard Laski - Chief Restructuring Officer Services - per attached schedule                                     107.6    $      53,800.00
Amy Thibodeaux - Accounting and CRO Support Services - per attached schedule                                       14.7   $       2,572.50
         Plus: Amount carried forward from prior month in accordance with Supplemental Declaration dated 1/21/20          $     28,952.50

Total Current Period CRO Services Provided                                                                                $      85,325.00
         Less: Amount to be carried forward to next month in accordance with Supplemental Declaration dated 1/21/20       $     (55,325.00)
Net Invoice for CRO Services provided                                                                                     $     30,000.00


Expenses:
         Round trip mileage to Koreatown (30 miles round trip x $.50) x 2 Trips                                           $            30.00
         Round trip mileage to Chicago Title escrow (25 miles round trip x $.50)                                          $            12.50
         Notary Fees - Grant Deed - 450 S. Western                                                                        $            15.00
         Printing, copying and scanning (1,328 pages at 10 cents per page)                                                $           132.80
Total Amount of this Invoice                                                                                              $      30,190.30
        Case 2:20-bk-10264-ER                     Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04                                      Desc
                                                   Main Document     Page 5 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF NOVEMBER 2020 MONTHLY FEE
STATEMENT OF WILSHIRE PARTNERS OF CA, LLC IN ITS ROLE AS THE DEBTOR’S CHIEF RESTRUCTURING
OFFICER will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/02/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) 12/02/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 12/02/2020                  AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23156381.1
        Case 2:20-bk-10264-ER                     Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04                                      Desc
                                                   Main Document     Page 6 of 8


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Attorney Arent Fox LLP
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com

Amy L Goldman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Amy.Goldman@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23156381.1
        Case 2:20-bk-10264-ER                     Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04                                      Desc
                                                   Main Document     Page 7 of 8


Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Attorney Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lsarenas@sklarkirsh.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

2. SERVED BY UNITED STATES MAIL:

UNITED STATES TRUSTEE

United States Trustee (LA)
Attn: Hatty K. Yip
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23156381.1
        Case 2:20-bk-10264-ER                     Doc 254 Filed 12/02/20 Entered 12/02/20 15:42:04                                      Desc
                                                   Main Document     Page 8 of 8


SECURED CREDITORS

Evergreen Capital Assets LP
c/o Kevin Hughes
Foundation Law Group LLP
1999 Avenue of the Stars, Suite 1100
Los Angeles, CA 90067

Five West Capital, LP
440 S. Vermont #301
Los Angeles, CA 90020

Five West Capital, LP
c/o Jason S. Kim, Esq
Blank Rome LLP
2029 Century Park East, 6th
Los Angeles, CA 90067-2907

G450 LLC and Pontis Capital, LLC
c/o Jason S. Kim, Esq
Blank Rome LLP
2029 Century Park East, 6th Floor
Los Angeles, CA 90067

Internal Revenue Services
P.O. Box 7346
Philadelphia, PA 19101-7346

Los Angeles County Tax Collector
P.O. Box 54018
Los Angeles, CA 90054




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/23156381.1
